Citation Nr: 1723215	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a back disorder, to include as secondary to the service connected left knee disability.  

3.  Entitlement to service connection for radiculopathy (claimed as left leg disability), to include as secondary to a back disorder and/or service connected left knee disability.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

5.  Entitlement to a rating in excess of 10 percent for a right ankle disability.  

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2010 rating decision, the RO continued the 10 percent disability ratings for the residuals of a right ankle fracture (right ankle disability) and traumatic arthritis of the left knee (left knee disability) and denied service connection for a back disability.  

In the November 2011 rating decision, the RO denied service connection for radiculopathy, left leg, and continued its previous denial of service connection for a left ankle sprain because the evidence submitted was not new and material.  

This matter was before the Board in January 2015, at which time it was remanded to obtain records from the Social Security Administration (SSA).  Pursuant to the Board's remand directives, the SSA records were obtained and the RO readjudicated the claims in an October 2016 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the previous remand directives.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to a service connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the present case, a VA examination dated in September 2016 indicates that the Veteran's left knee disability impacts his ability to work, but did not elaborate further.  Accordingly, the issue of entitlement to a TDIU is a matter under the Board's jurisdiction.    

The issues of entitlement to service connection for a back disorder and radiculopathy (left leg disability), ratings in excess of 10 percent for a left knee disability and right ankle disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 1984 rating decision, the RO denied service connection for a left ankle sprain.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in a letter dated in December 2010, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records and post-service treatment records have been associated with the claims file.  The Veteran has not identified any additional records that should be retrieved with regard to his left ankle.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was not afforded a VA examination for his left ankle claim.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion"); 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

As such, the Board will proceed with consideration of the Veteran's appeal.  

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

In a March 1984 rating decision, the RO denied service connection for a left ankle sprain.  At the time of the determination, it was found that a left ankle injury was not found to have been incurred or aggravated during active service and no residuals were found at the VA examination.  The evidence of record at the time of the March 1984 rating decision consisted of the Veteran's service treatment records and the report from a February 1984 VA examination.  

The Veteran was notified of this decision and of his procedural rights by letter in March 1984.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the March 1984 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In a statement dated in November 2010, the Veteran filed a claim for service connection for left leg as secondary to service-connected left knee and left ankle.  The RO construed this statement as a claim to reopen the Veteran's claim for a left ankle disability.  In a statement dated in January 2011, the Veteran noted that he did not remember filing a claim for his left ankle and that his right ankle was service connected and perhaps there was a mix up.  See 01/20/2011, VBMS, VA 21-4138 Statement in Support of Claim.  There has been no additional information or documents received with regard to his left ankle claim since the March 1984 rating decision.  

After a review of the record, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a left ankle disability.  The Veteran noted in January 2011 that he did not intend to file a claim for a left ankle disability and has not identified a current left ankle disability, complaints, or treatment since the March 1984 rating decision.  In addition, the evidence received subsequent to the March 1984 rating decision is not pertinent to the Veteran's left ankle claim.  Accordingly, the Board finds that the preponderance of the evidence does not weigh in favor of reopening the Veteran's claim of entitlement to service connection for a left ankle disability.  


ORDER

New and material evidence sufficient to reopen the claim of service connection for a left ankle disability has not been received, the petition to reopen is denied.  



REMAND

Service connection for back disability and radiculopathy (left leg disability)

The Veteran asserts that he has a back disorder and left leg disability secondary to his service-connected left knee disability.  Specifically, the Veteran states that the immobility relating to his knee is causing his back to become worse.  See 09/15/2009, VBMS, VA 21-4138.  

The Veteran was afforded a VA examination in September 2016, at which time he was assessed with degenerative arthritis of the thoracolumbar spine.  The physician concluded that it was less likely than not that the Veteran's service-connected knee disability caused his low back disability and indicated that he worked most of his life as an x-ray technician and this would have been more likely the cause of his back pain if any cause could be identified.  However, the examiner did not express an opinion as to the aggravation of the Veteran's low back disability by his service connect left knee disability.  See 38 C.F.R. § 3.310(b).  Furthermore, the examiner failed to provide an opinion regarding direct service connection.  Accordingly, the Board finds the September 2016 examination inadequate to determine the Veteran's service connection claim for a low back disability.  

The Veteran's treatment records indicate that he has lower back pain with evidence of left leg radiculopathy.  See 06/18/2015, VBMS, Medical Treatment Records- Furnished by SSA, p. 11.  

The Veteran was provided a VA examination for his peripheral nerves in September 2016.  The examiner remarked that the Veteran did not have a left lower extremity neuropathy other than left lower extremity sensory radiculopathy (sciatica) due to L5-S1 and referred to the VA examination of the back.  The examiner who conducted the September 2016 back VA examination concluded that the Veteran did not have radiculopathy.  Accordingly, the Board finds these opinions are in conflict and a new examination must be performed to assess the Veteran's left leg complaints, including radiculopathy.  

Furthermore, in a statement dated in July 2015, the Veteran indicated that his medical information was not up to date.  Accordingly, any outstanding treatment records should be identified and obtained on remand.  

Increased rating for left knee disability

The Board finds that additional evidentiary development is required prior to adjudicating the claim of an increased rating for a left knee disability.  

The Veteran was afforded a VA examination to address the severity of his left knee disability in September 2016.  While range of motion testing results were provided, there is no indication that both active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's left knee claim.  On remand, an additional examination must be provided.  

Increased rating for right ankle disability 

The Board finds that additional evidentiary development is required prior to adjudicating the claim of an increased rating for a right ankle disability.  

The Veteran was afforded a VA examination to address the severity of his right ankle disability in September 2016.  While range of motion testing results were provided, there is no indication that active and passive range of motion testing was conducted.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the examination is insufficient to determine the Veteran's right ankle disability claim.  On remand, an additional examination must be provided.  

TDIU

Entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

In October 2015, the Veteran submitted a statement indicating that he could no longer work because of his service connected disability.  See 10/26/2015, VBMS, Correspondence.  A VA examination performed in September 2016 indicated that his left knee disability impacted his ability to work.  Accordingly, the Board finds that a TDIU claim has been raised by the record in this case.  

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.   

The Veteran is currently service-connected for two disabilities, including a left knee disability, which is currently rated at 10 percent disabling, and his combined disability rating is 20 percent.  Accordingly, he does not meet the threshold requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the claim must be referred to the Director, Compensation Service to ensure due process via this procedural step.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private medical treatment for his low back, left leg or radiculopathy, left knee, and/or right ankle disabilities and furnish the appropriate authorization for the release of the medical records.  

If the Veteran identifies private medical treatment and fails to furnish the necessary release for private treatment records, he should be advised to obtain the records and submit them to VA.  

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to his appeals.  

2.  Obtain and associate with the claims file the Veteran's complete VA medical records from August 2009 to present (excluded any that have already been associated with the claims file).  Any negative search results must be noted in the claims file and communicated to the Veteran.  

3.  After completion of #1 and #2, schedule the Veteran for a VA examination, by an examiner who did not previously examine the Veteran, to determine the nature and etiology of his low back disability and any left leg disability, including radiculopathy.  The claims file, including this remand, is to be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's degenerative arthritis of the spine and/or any other back disorder is caused by his service-connected left knee disability?

b.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's back disability has been aggravated (chronically worsened) by his service-connected left knee disability?

If aggravation is found for the back disability, is there competent (medical or lay) evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his back prior to aggravation?  

c.  If the back disability is not caused or aggravated by the Veteran's service-connected left knee disability, is it at least as likely as not (probability of at least 50 percent) that the back disability is etiologically related to or had its onset during the Veteran's period of active military service?

For any left leg disabilities found on examination, including radiculopathy, the examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left leg disability, including radiculopathy, is caused by his back disability and/or service-connected left leg disability?

b.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's left leg disability, including radiculopathy, has been aggravated by his back disability and/or his service-connected left leg disability?

If aggravation is found for the left leg disability, is there competent (medical or lay) evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his left leg disability prior to aggravation?  

c.  If the left leg disability is not caused or aggravated by the Veteran's back disability or service connected left knee disability, is it at least as likely as not (probability of at least 50 percent) that the left leg disability, including radiculopathy, is etiologically related to or had its onset during the Veteran's period of active military service?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (right knee).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The presence or absence of ankylosis should be noted.  The examiner is to indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.  Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.  

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right ankle disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (left ankle).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  The examiner should describe the severity of such limitation of motion (i.e., moderate or marked).  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion as to whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Further, the examiner should note the presence, or absence, of (i) ankylosis of the right ankle, including whether ankylosis of the ankle in plantar flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and 
(iv) astragalectomy.  

The examiner is also to provide an opinion as to whether the right ankle disability causes loss or permanent loss of use of the right foot.  

The examiner is to provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

6.  Provide the Veteran with notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the TDIU matter, and request that he supply the requisite information.  

7.  After receiving or waiting an appropriate time for a response to #6, refer the matter of TDIU on an extraschedular basis (§ 4.16(b)) to the Director, Compensation Service, and notify the Veteran of such action.

8.  Lastly, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


